DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
Applicant’s arguments, filed on July 5th, 2022 with respect to the 112 rejections of the claims have been fully considered and are partially persuasive. Specifically, the arguments directed to the 112 rejections of claims 5, 15, and 20 regarding the refractive indices are persuasive, as well as the arguments directed towards claim 11. However, the arguments directed towards claims 4, 15, and 20 regarding the wavelength ranges still have 112 issues as detailed below. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 4, 15, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claims 4, 15, and 20 the limitations “mid-wave infrared (MWIR radiation or long-wave infrared (LWIR) radiation” are still unclear and render the claims indefinite. Specifically, it is still unclear what actual wavelengths are being referenced here as these are both ranges of wavelengths. Applicant points to paragraph [0041] of their specification for support, which is appreciated and noted, but having support for this limitation is not the same as providing clarity. The claim is unclear because MWIR and LWIR do not have established wavelength ranges in the claim, and paragraph [0041] does not explicitly define these ranges either, merely providing a range of ranges that could possibly apply. Accordingly, for the purpose of examining the claims currently pending, these limitations will be interpreted to mean “infrared radiation”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 10-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whalen (US 5,946,143) in view of Tener et al. (US 9,772,255 B1).
Regarding claim 1, Whalen teaches an optical system, comprising: a conformal optical component transmissive to electromagnetic radiation (EMR) (See, e.g., conformal dome 60 in Fig. 1); and a corrector lens configured to correct a wavefront error (WFE) of EMR propagated through the conformal optical component along a path axis through the corrector lens to a detector (See, e.g., element 82 which is a toroidal lens in Fig. 1, and the path axis here corresponds to the light path the light takes, note that this device is designed to correct aberration of the dome, i.e. a wavefront error), the corrector lens defining a lens axis (See, e.g., Fig. 1 and note here the lens axis corresponds to the dotted line between elements 82 and 84); wherein the conformal optical component is rotationally asymmetric about the path axis (Note that the dome is rotationally asymmetric around at least a part of the path axis corresponding to the section having a nonparallel path to the lens axis between elements 70 and 72, which meets this limitation).
	Whalen lacks an explicit disclosure wherein the corrector lens is planar.
	However, in an analogous optical field of endeavor Tener teaches the use of a planar corrective lens configured to correct a wavefront error (See, e.g., element 82 in Fig. 7 which is planar).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Whalen to utilize a planar optical element as taught by Tener, for the purpose of optimizing the performance of the device.
Regarding claim 2, Whalen in view of Tener teaches the device set forth above and further teaches wherein the conformal optical component comprises a conformal optical window (Note that conformal dome 60 in Fig. 1 can be considered a window, meeting this limitation).
Regarding claim 3, Whalen in view of Tener teaches the device set forth above and further teaches wherein the conformal optical component comprises a conformal dome (See, e.g., conformal dome 60 in Fig. 1).
Regarding claim 4, Whalen in view of Tener teaches the device set forth above and further teaches wherein the EMR is from at least one of mid-wave infrared (MWIR) band of wavelengths or long-wave infrared (LWIR) band of wavelengths (Note that this limitation is met in light of the 112 rejection above because per column 3 lines 1-2 the system works in the infrared).
Regarding claim 5, Whalen in view of Tener teaches the device set forth above and further teaches wherein the planar corrector lens is a single lens (See, e.g., Fig 1 which shows this).
Regarding claim 6, Whalen in view of Tener teaches the device set forth above and further teaches wherein the lens axis is aligned with the path axis (Note that in the view shown in Fig. 1 there are at least parts of the path and lens axes that are aligned at least in parallel).
Regarding claim 10, Whalen in view of Tener teaches the device set forth above but lacks an explicit disclosure wherein the planar corrector lens comprises a thickness of less than 10 mm.
	However, the thickness of the lens body corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case changing thickness affects the optical transmission of the device. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the lens to be within the claimed range for optimizing the performance of the device.
Regarding claim 11, Whalen in view of Tener teaches the device set forth above and further teaches wherein the planar corrector lens comprises a thickness of 0.5 mm 
	However, the thickness of the lens body corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case changing thickness affects the optical transmission of the device. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the lens to be the desired value for optimizing the performance of the device.
Regarding claim 12, Whalen teaches a method for correcting a wavefront error (WFE), comprising: a conformal optical component (See, e.g., conformal dome 60 in Fig. 1) and a corrector lens (See, e.g., element 82 which is a toroidal lens in Fig. 1), the corrector lens defining a lens axis (See, e.g., Fig. 1 and note here the lens axis corresponds to the dotted line between elements 82 and 84), the EMR propagated through the conformal optical component along a path axis through the corrector lens (Note path axis here corresponds to the light path the light takes which passes through the lens element 82 eventually), the conformal optical component rotationally asymmetric about the path axis (Note that the dome is rotationally asymmetric around at least a part of the path axis corresponding to the section having a nonparallel path to the lens axis between elements 70 and 72, which meets this limitation). 
	Whalen lacks an explicit disclosure of initiating, by a processor, an interferometer to determine a WFE of electromagnetic radiation (EMR) downstream of a conformal optical component, wherein the corrector lens is planar, and determining, by the processor, a refractive index prescription that reduces the WFE; and controlling, by the processor, an energy source to direct a beam of energy at a surface of the planar corrector lens in accordance with the refractive index prescription to alter the surface to change an index of refraction at multiple locations on the surface.
	However, in an analogous optical field of endeavor Tener teaches the use of a processor which instructs an interferometer a WFE of EMR downstream of a conformal optical component and determining, by the processor, a refractive index prescription that reduces the WFE, and controlling, by the processor, an energy source to direct a beam of energy at a surface of the planar corrector lens in accordance with the refractive index prescription to alter the surface to change an index of refraction at multiple locations on the surface, wherein the corrector lens is planar (See, e.g., Figs. 1-2 which show the elements and the method steps, and element 82 in Fig. 7 which is planar).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device/method of Whalen to utilize a method/system including the above elements and method steps, as taught by Tener, for the purpose of optimizing the performance of the device.
Regarding claim 13, Whalen in view of Tener teaches the method set forth above and further teaches wherein the conformal optical component comprises a conformal optical window (Note that conformal dome 60 in Fig. 1 can be considered a window, meeting this limitation).
Regarding claim 14, Whalen in view of Tener teaches the device set forth above and further teaches wherein the conformal optical component comprises a conformal dome (See, e.g., conformal dome 60 in Fig. 1).
Regarding claim 15, Whalen in view of Tener teaches the method set forth above and further teaches wherein the EMR is from at least one of mid-wave infrared (MWIR) band of wavelengths or long-wave infrared (LWIR) band of wavelengths (Note that this limitation is met in light of the 112 rejection above because per column 3 lines 1-2 the system works in the infrared).
Regarding claim 16, Whalen in view of Tener teaches the method set forth above and further teaches wherein the planar corrector lens is a single lens (See, e.g., Fig. 1 which shows this).
Regarding claim 18, Whalen in view of Tener teaches the method set forth above but lacks an explicit disclosure wherein the planar corrector lens comprises a thickness of less than 10 mm.
	However, the thickness of the lens body corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case changing thickness affects the optical transmission of the device. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the lens to be within the claimed range for optimizing the performance of the device.
Regarding claim 19, Whalen teaches a system for wavefront error (WFE) correction, comprising: a conformal optical component (See, e.g., conformal dome 60 in Fig. 1) and a corrector lens (See, e.g., element 82 which is a toroidal lens in Fig. 1), the corrector lens defining a lens axis (See, e.g., Fig. 1 and note here the lens axis corresponds to the dotted line between elements 82 and 84), the EMR propagated through the conformal optical component along a path axis through the corrector lens (Note path axis here corresponds to the light path the light takes which eventually passes element 82), the conformal optical component rotationally asymmetric about the path axis (Note that the dome is rotationally asymmetric around at least a part of the path axis corresponding to the section having a nonparallel path to the lens axis between elements 70 and 72, which meets this limitation). 
	Whalen lacks an explicit disclosure of initiating, by a processor, an interferometer to determine a WFE of electromagnetic radiation (EMR) downstream of a conformal optical component, wherein the corrector lens is planar, and determining, by the processor, a refractive index prescription that reduces the WFE; and controlling, by the processor, an energy source to direct a beam of energy at a surface of the planar corrector lens in accordance with the refractive index prescription to alter the surface to change an index of refraction at multiple locations on the surface.
	However, in an analogous optical field of endeavor Tener teaches an interferometer configured to determine a WFE of an electromagnetic radiation (EMR) downstream of a conformal optical component, a processor configured to determine a refractive index prescription that reduces the WFE; and an energy source configured to direct a beam of energy at a surface of the planar corrector lens in accordance with the refractive index prescription to alter the surface to change an index of refraction at multiple locations on the surface (See, e.g., Figs. 1-2 which show the elements and the method steps, and element 82 in Fig. 7 which is planar).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Whalen to utilize a system including the above elements and method steps, as taught by Tener, for the purpose of optimizing the performance of the device.

Claims 7-9, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whalen (US 5,946,143) in view of Tener et al. (US 9,772,255 B1) and further in view of Baleine et al. (US 9,340,446 B1).
Regarding claim 7, Whalen in view of Tener teach the device set forth above but lacks an explicit disclosure wherein the planar corrector lens comprises a gradient-index (GRIN) lens.
	However, in an analogous optical field of endeavor Baleine teaches the use of a GRIN lens (See, e.g., column 1 lines 1-2 and 25-30).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens in the combination of Whalen and Tener to be a GRIN lens as taught by Baleine, for the purpose of having more control over the light passing through the lens.
Regarding claim 8, Whalen in view of Tener and Baleine teaches the device set forth above and as modified above further teaches wherein the GRIN lens comprises a GRIN surface etched onto a substrate (See, e.g., column 7 lines 12-31 of Baleine which explain a beam is used to create the GRIN surface on the substrate, i.e. an etching process). 
Regarding claim 9, Whalen in view of Tener and Baleine teaches the device set forth above and as modified above further teaches wherein the GRIN lens comprises a GRIN coating attached to a substrate (See, e.g., column 15 lines 32-40 which explain this).
Regarding claim 17, Whalen in view of Tener teaches the method set forth above but lacks an explicit disclosure wherein the planar corrector lens comprises a gradient-index (GRIN) lens.
	However, in an analogous optical field of endeavor Baleine teaches the use of a GRIN lens (See, e.g., column 1 lines 1-2 and 25-30).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens in the combination of Whalen and Tener to be a GRIN lens as taught by Baleine, for the purpose of having more control over the light passing through the lens.
Regarding claim 20, Whalen in view of Tener teaches the device set forth above, and as modified further teaches wherein the conformal optical component comprises a conformal dome (See, e.g., conformal dome 60 in Fig. 1); wherein the EMR is from least one of mid-wave infrared (MWIR) band of wavelengths or long-wave infrared (LWIR) band of wavelengths (Note this limitation is met in light of the 112 rejection above because the device operates in infrared); wherein the planar corrector lens is a single lens (See, e.g., Fig. 1 which shows this). 
	Both Whalen and Tener lack an explicit disclosure wherein the planar corrector lens comprises a gradient-index (GRIN) lens.
	However, in an analogous optical field of endeavor Baleine teaches the use of a GRIN lens (See, e.g., column 1 lines 1-2 and 25-30).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens in the combination of Whalen and Tener to be a GRIN lens as taught by Baleine, for the purpose of having more control over the light passing through the lens.
	All of Whalen, Tener, and Baleine lack an explicit disclosure wherein the planar corrector lens comprises a thickness of less than 10 mm.
	However, the thickness of the lens body corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case changing thickness affects the optical transmission of the device. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the lens to be within the claimed range for optimizing the performance of the device.

Response to Arguments
Applicant's arguments submitted July 5th, 2022 have been considered, but are not found persuasive.
	Applicant argues on pages 1-4 of applicants remarks that the 112 rejections have been overcome, and the examiner’s response to those arguments is presented above. Applicant further argues that the prior art fails to teach wherein “the conformal optical component is rotationally asymmetric about the path axis”. Examiner respectfully disagrees, pointing to the rejection of record above. As cited above, the path axis is given to be the path that the light takes through the device, shown by solid lines originating near reference number 74 in Fig. 1. As indicated in the rejection, since some portions of this path axis are non-parallel to the lens axis, like the light path shown between elements 70 and 72, the conformal optical component is rotationally asymmetric to the path axis in this way. Also, the light paths are shown to pass through the corrector lens, so that argument is not persuasive either, if applicant wishes for the conformal element to be rotationally asymmetric about the path axis at a point where the path axis crosses the corrector lens, language to that effect should be included in the claims. Accordingly, for the above reasons, these arguments are not found persuasive. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872